—Appeal from an order of disposition, Family Court, New York County (George Jurow, J.), entered October 24, 1995, which denied petitioner’s application for custody of the parties’ children and dismissed the petition, unanimously dismissed, without costs, as moot, and appeal from order, same court and Judge, entered October 24, 1995, which granted respondent an order of protection for one year, unanimously dismissed, without costs, as taken from a nonappealable paper.
The appeal from the denial of custody is dismissed as moot because the children are now over the age of 18. The appeal from the purported order of protection is dismissed because it is not an order at all but merely a decision contained in an unsigned, unentered transcript of the proceeding (CPLR 5512 [a]; 2219 [b]; 2220 [a]; Matter of Juan Alejandro R., 221 AD2d 183), and, moreover, the purported order of protection is also *173moot because the one-year period it was to be in effect has now expired. Were we to review, we would find that petitioner’s threatening behavior warranted both the denial of his application for custody and the granting of respondent’s application for an order of protection. Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.